Black, J.
Motion is denied without prejudice. The dividends are payable to the respective claimants, and this court has no power to pass upon the lien of the petitioner arising upon his contract of retainer without due notice to said claimants. The mere fact that said claimants’ whereabouts are unknown to the petitioner does not justify the dispensing with notice to them. Upon satisfactory proof being presented the court may direct such notice to claimants as may be proper. Moreover, I am satisfied that the application should be made in the proceeding in which the liquidator was appointed, and leave to make such application granted so as not to infringe the provisions of section 63 of the Insurance Law.